Case 1:20-cv-00030 Document 1-1 Filed 11/13/20 Page 1of5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Northern Mariana Islands

Division

Case No. CV 20-0 0030

 

)
) (to be filled in by the Clerk's Office)
ZASI OBATALA ZASRAPHARA
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ) Jury Trial: dheckonel [ ] Yes Bn
: woe : f : eck one
)

If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list eee

GIG PARTNERS, TAKA KY NITZEKT
E HRISTYLYN MONTILLA, BRYE Men DAZ, j

Defendant(s)

(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Zan Zan Olabla ZB. radhara a
Street Address _~___Box Cc SOI dt a
City and County Saspen, AP 46150

State and Zip Code

Telephone Number Zaiivateal iol

E-mail Address Zeal Loses. aid —

B. The Defendant(s)

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-00030 Document 1-1 Filed 11/13/20 Page 2 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name GC] G PA [Nees TUG
a ee . «

Job or Title (ifknown) ,

 

 

 

 

yon
Street Address
City and County Sa iman ?
State and Zip Code ' Ly p G £950
Telephone Number (610 -232-32)135 2

 

E-mail Address (if known) admin @F iseipen Com

Defendant No. 2

Name ( HR tst

Job or Title (ifknown) _Gancra' al

Street Address B ox FIF6 AHRZR
7 Fit ta

City and County Saipan
State and Zip Code h (P % GEL)
Telephone Number : 70 -223-3i SZ.

E-mail Address (if known) .

 

 

 

 

Defendant No. 3

Name Pango Merclses OF:
Job or Title (if known) Aasslen’ Ber Uenrag _
Street Address a CHB

* if

 

 

 

 

City and County ;

State and Zip Code ° UP _AlA=0o

Telephone Number : (S10-233- 5\352Z
ce ge GTO ee

E-mail Address (if known)

Defendant No. 4

Name Takaki Netzake
_ Owhar

Job or Title (if known)

 

Street Address
City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

 

Page 2 of 5
Case 1:20-cv-00030 Document 1-1 Filed 11/13/20 Page 3of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
lrederal question CJ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

seach AD 3.0 8 26004, 18 V.SC.S 1546, Ruth hth,
Sich, Rag ith and Fourtaenth Awrenchnonte ts the. inti States

B. If the Basis for Jurisdiction Is Diversity of

 

1. The Plaintiff(s)

 

 

 

a. If the plaintiff is an individual

The plaintiff, (name) 2 i O Z. . , iS a citizen of the

State of name) Conn sanniralt hern arvana Islands
b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 1:20-cv-00030 Document 1-1 Filed 11/13/20 Page 4of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

b. If the defendant is a corporation
The defendant, (name) © _ . is incorporated under

the laws of the State of (name) Ch ME OATPAA | { ISA , and has its
principal place of business in the State of (name) i {P Saipan -( ISA .
Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name) “a fe nf ( Alepad .

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

 

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

mr) be deberminadat tral.

III. Statement of Claim

 

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

write a short and plain statement 0 each clajm ina separate one A iectin Mk additional pages if needed. Vii 5
the Platte with Ksrorclen' mg pe Ve bites
oe rahe o CAAT lewds AACE Xr 2) wy osbat Plo Pati c Mec cok 7

    

onal wee Bin

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the Ltr and the reasons you claim you are entitled to actual or

punitive money damages. ‘yh {| (sl epist m4 (a\\ Spent Cy rancit2|s) _
Te be determined abteal.

, Page 4 of 5
Case 1:20-cv-00030 Document 1-1 Filed 11/13/20 Page 5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date ofsigning: /(-/3-20

 

 
 

~ Signature of Plaintiff

 

Printed Name of Pfaintiff fo
B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
